t c summary opinion united_states tax_court robert d and carol a berryman petitioners v commissioner of internal revenue respondent docket no 15183-06s filed date robert d and carol a berryman pro_se ann l darnold for respondent goeke judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any 1all section references are to the internal_revenue_code in effect for the years at issue other court and this opinion shall not be treated as precedent for any other case petitioners operated a purported home-based business as marketers for a direct marketing company respondent determined deficiencies of tax of dollar_figure dollar_figure and dollar_figure for tax_year sec_2002 and respectively respondent also imposed penalties of dollar_figure dollar_figure and dollar_figure for and respectively because petitioners’ marketing activities were not for profit and because petitioners failed to substantiate part of their home mortgage interest_deduction we sustain respondent’s determinations background some of the facts have been stipulated and are so found petitioners are husband and wife and resided in tulsa oklahoma at the time their petition was filed petitioners are both employed full time mr berryman with the cimarron telephone co and mrs berryman as a teacher in a local public school system beginning in petitioners became involved with a company called melaleuca inc melaleuca is a direct marketing company which sells a line of health and wellness products melaleuca calls their distributors marketing executives as melaleuca marketing executives petitioners agreed to purchase a certain volume of melaleuca products which they received at a discount petitioners could then earn commissions by recruiting others to join melaleuca the amount of commissions petitioners would receive was determined by the number of individuals recruited as well as the volume of products that these individuals signed up to purchase from melaleuca prior to their involvement with melaleuca petitioners had no experience in running a business despite this lack of experience petitioners did little to educate themselves in the economics or logistics of operating a profitable business and instead relied solely on the guidance provided by melaleuca insiders petitioners hired their son to help set up and maintain an accounting system on their home computer petitioners used this system to track the income and expenses related to melaleuca petitioners did not however use this accounting system to help evaluate their business or try to make it more profitable in addition petitioners did not create or maintain any business plan or budgets with respect to their melaleuca marketing activities petitioners’ attempts to recruit other marketing executives consisted of hosting gatherings of friends and acquaintances in their home where petitioners would present melaleuca and try to persuade these individuals to join there is no evidence however that petitioners advertised these gatherings by any means other than word of mouth petitioners achieved limited success in actually recruiting others to join melaleaca for each individual petitioners were able to recruit petitioners received a commission from dollar_figure to dollar_figure petitioners timely filed their federal_income_tax returns with attached schedules c profit or loss from business for the years in issue on their respective schedules c for and petitioners reported gross_receipts from their melaleuca activities of dollar_figure dollar_figure and dollar_figure petitioners then claimed losses of dollar_figure dollar_figure and dollar_figure for and respectively these losses included numerous personal expenses claimed as business deductions for instance petitioners claimed deductions for cat litter golf balls tickets to oklahoma state university football games and a dish network subscription petitioners also claimed a deduction for a life_insurance_policy they purchased petitioners offset these losses against combined wages of dollar_figure dollar_figure and dollar_figure for and respectively in the notice_of_deficiency respondent disallowed the losses claimed on the schedules c and asserted penalties under sec_6662 in addition for respondent disallowed dollar_figure of petitioners’ claimed mortgage interest_deduction for lack of substantiation discussion a petitioners’ direct marketing activities sec_183 restricts taxpayers from deducting losses from an activity that is not engaged in for profit sec_183 an activity is engaged in for profit if the taxpayer entertained an actual and honest profit objective in engaging in the activity 81_tc_210 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs the taxpayer’s expectation of profit must be in good_faith 72_tc_28 citing sec_1_183-2 income_tax regs in deciding whether petitioners operated their direct marketing activities for profit we consider the following nine factors the manner in which they carried on the activity their expertise or that of their advisers the time and effort they expended in carrying on the activity the expectation that the assets they used in the activity may appreciate in value their success in carrying on other similar or dissimilar activities their history of income or loss with respect to the activity the amount of occasional profits if any which they earned their financial status and whether elements of personal pleasure or recreation are involved see sec_1_183-2 through income_tax regs no single factor nor even the existence of a majority of factors favoring or disfavoring the existence of a profit objective is controlling 722_f2d_695 11th cir affg 78_tc_471 sec_1_183-2 income_tax regs rather the relevant facts and circumstances of the case are determinative see 72_tc_411 affd without published opinion 647_f2d_170 9th cir after careful consideration we are satisfied that petitioners did not engage in the marketing of melaleuca products with a profit objective petitioners did not prepare or maintain any business plans financial projections or budgets with respect to their melaleuca activities while petitioners used a computerized accounting program to track income and expenses there is no evidence that petitioners used that information to try to make their activities profitable see id pincite before becoming melaleuca marketing executives petitioners had no experience in running a business nevertheless they did not seek independent business advice at the outset nor after sustaining year after year losses instead at most petitioner sec_2we note that petitioners did not argue to shift the burden_of_proof under sec_7491 regardless the outcome of this case is determined on the preponderance_of_the_evidence after trial and is unaffected by sec_7491 see 124_tc_95 relied upon melaleuca insiders this failure to become educated in the economics of operating a profitable home-based business strongly suggests that petitioners were using and marketing melaleuca products for purposes other than profit see ogden v commissioner tcmemo_1999_397 affd 244_f3d_970 5th cir petitioners’ melaleuca activities have resulted in substantial losses while losses that are incurred in the initial stages of an activity do not necessarily suggest the absence of an honest profit objective losses that continue without explanation may indicate the lack of a profit objective see golanty v commissioner supra pincite petitioners reported losses of dollar_figure dollar_figure and dollar_figure for the years at issue this after having already been involved with melaleuca since further despite these year after year losses there is no evidence that petitioners changed tactics to increase the likelihood of earning a profit both petitioners worked full-time jobs this left little time for petitioners to spend on their melaleuca activities despite this apparent lack of time mr berryman testified that on as many as five nights a week petitioners would host gatherings of between and prospective customers we find mr berryman’s testimony lacked credibility especially in the absence of any efforts on the part of mr berryman to locate these prospective customers other than by word of mouth the one financial success at least before respondent caught on that petitioners enjoyed with their melaleuca activities was offsetting their losses against wages of dollar_figure dollar_figure and dollar_figure for and respectively to create substantial tax savings of course this itself is an indication that petitioners were more interested in the tax savings realized by converting personal expenses into tax deductions than they were with operating a business for profit in sum we are satisfied that petitioners’ primary purpose for engaging in the promotion of melaleuca products was not to profit accordingly petitioners are not entitled to the deductions here in dispute beyond those allowed by respondent under sec_183 b petitioners’ home mortgage interest_deduction respondent also adjusted the home mortgage interest_deduction claimed by petitioners in by dollar_figure for lack of substantiation that they paid such interest sec_163 allows a deduction for interest_paid on a qualified_residence sec_163 qualified_residence within the meaning of sec_163 may be either the taxpayer’s principal_residence or another residence selected by the taxpayer and used as a residence sec_163 as with any deduction petitioners must be able to substantiate the amount claimed see sec_6001 sec_1_6001-1 income_tax regs petitioners provided no documentation before during or after trial such as canceled checks that would substantiate their claim that they made payments of home mortgage interest in excess of the dollar_figure allowed by respondent for at trial mr berryman did not testify as to any specific payments of home mortgage interest and included as an exhibit the forms mortgage interest statement only for taxable years and accordingly without any evidence that petitioners actually paid the dollar_figure we sustain respondent’s adjustment with respect to petitioners’ itemized mortgage interest_deduction c sec_6662 accuracy-related_penalties finally we address respondent’s assertion of penalties under sec_6662 and b sec_6662 and b provides that if any portion of an underpayment_of_tax is attributable to negligence or disregard of rules or regulations there shall be added to the tax an amount equal to percent of the amount of the underpayment that is so attributable the term 3respondent bears the burden of production with respect to the accuracy-related_penalties sec_7491 in order to meet this burden of production respondent must produce sufficient evidence that it is appropriate to impose the accuracy-related_penalties once respondent has done so the burden_of_proof is upon petitioners 116_tc_438 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and any failure to keep adequate books_and_records or to substantiate items properly and the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1_6662-3 and income_tax regs no penalty shall be imposed if it is shown that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 while petitioners are by no means sophisticated in matters related to tax the manner in which petitioners operated their purported business and the character of the deductions claimed as part of that purported business convince us that the underpayment_of_tax for each year was attributable to a disregard of the rules and regulations for instance petitioners claimed deductions for the cost of cat litter a dish network subscription and a life_insurance_policy petitioners rely on nitschke v commissioner tcmemo_2000_230 for support that melaleuca is a business in nitschke the commissioner challenged whether certain claimed expenses of the taxpayer related to melaleuca activities were ordinary and necessary under sec_162 and did not challenge whether the taxpayer was operating their melaleuca activities for profit thus our decision in nitschke is of no relevance to whether petitioners here were carrying on their melaleuca activities for profit accordingly respondent’s determination that petitioners are liable for accuracy-related_penalties under sec_6662 is sustained to reflect the foregoing decision will be entered for respondent
